DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John S. Zanghi on May 4, 2021.

	The following claims have been amended as follows:

1. (Currently Amended)  A method of transmitting an uplink grant, comprising:
transmitting the uplink grant by selecting a downlink subframe from a plurality of candidate downlink subframes, the plurality of downlink subframes enabling scheduling of at least one user equipment to start transmitting burst data in an uplink subframe, wherein the at least one user equipment is scheduled to transmit uplink data on multiple successive uplink subframes via one uplink grant once a channel on one of multiple candidate positions is obtained and a number of granted subframes for the at least one user equipment is explicitly indicated by uplink grant downlink control information, 
wherein the method further comprises:
dynamically indicating an actual delay between the selected downlink subframe and the uplink subframe with downlink control information, the actual delay meeting a requirement of minimum scheduling delay.

2. (Original)	The method according to Claim 1, wherein the selecting comprises:


3. (Previously Presented)	The method according to Claim 1, wherein a requirement of minimum scheduling delay is met between the selected downlink subframe and the uplink subframe for transmitting the burst data.

4. (Canceled)	

5. (Previously Presented)	The method according to Claim 1, further comprising:
dynamically indicating a duration of the burst data with second downlink control information.

6. (Currently Amended)	An apparatus for transmission of an uplink grant, comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause apparatus at least to perform:
transmitting the uplink grant by selecting a downlink subframe from a plurality of candidate downlink subframes, the plurality of downlink subframes enabling scheduling of at least one user equipment to start transmitting burst data in an uplink subframe, wherein  the at least one user equipment is scheduled to transmit uplink data on multiple successive uplink subframes via one uplink grant once a channel on one of multiple candidate positions is obtained and a number of granted subframes for the at least one user equipment is explicitly indicated by uplink grant downlink control information,
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to perform:
dynamically indicating an actual delay between the selected downlink subframe and the uplink subframe with downlink control information, the actual delay meeting a requirement of minimum scheduling delay.     


determining, based on a monitoring operation, an idle downlink subframe from the plurality of candidate downlink subframes as the downlink subframe to transmit the uplink grant.

8. (Previously Presented)	The apparatus according to Claim 6, wherein a requirement of minimum scheduling delay is met between the selected downlink subframe and the uplink subframe for transmitting the burst data.

9. (Cancelled)	
 

10. (Previously Presented)	The apparatus according to Claim 6, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform:
dynamically indicating a duration of the burst data with the second downlink control information.     

11. (Currently Amended)	A method of receiving an uplink grant, comprising:
receiving, at a user equipment, the uplink grant transmitted on a downlink subframe, the downlink subframe being selected from a plurality of candidate downlink subframes, the plurality of downlink subframes enabling scheduling of the user equipment to start transmitting burst data in an uplink subframe, wherein  the at least one user equipment is scheduled to transmit uplink data on multiple successive uplink subframes via one uplink grant once a channel on one of multiple candidate positions is obtained and a number of granted subframes for the at least one user equipment is explicitly indicated by uplink grant downlink control information,
wherein the method further comprises:
receiving downlink control information dynamically indicating an actual delay between the downlink subframe and the uplink subframe, the actual delay meeting the requirement of minimum scheduling delay. 



13. (Currently Amended) The method according to claim 11, wherein a requirement of minimum scheduling delay is met between the downlink subframe and the uplink subframe for transmitting the burst data. 

14. (Canceled) 

15. (Currently Amended) The method according to claim 11, further comprising:
receiving second downlink control information dynamically indicating a duration of the burst data.  

16. (Currently Amended) An apparatus for receiving an uplink grant, comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause apparatus at least to perform:
receiving the uplink grant transmitted on a downlink subframe, the downlink subframe being selected from a plurality of candidate downlink subframes, the plurality of downlink subframes enabling scheduling of the apparatus to start transmitting burst data in an uplink subframe, wherein  the at least one user equipment is scheduled to transmit uplink data on multiple successive uplink subframes via one uplink grant once a channel on one of multiple candidate positions is obtained and a number of granted subframes for the at least one user equipment is explicitly indicated by uplink grant downlink control information,
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to perform:
receiving downlink control information dynamically indicating an actual delay between the downlink subframe and the uplink subframe, the actual delay meeting the requirement of minimum scheduling delay. 



18. (Previously Presented) The apparatus according to claim 16, wherein a requirement of minimum scheduling delay is met between the downlink subframe and the uplink subframe for transmitting the burst data. 

19. (Cancelled) 

20. (Previously Presented) The apparatus according to claim 16, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform:
receiving second downlink control information dynamically indicating a duration of the burst data.

                                            Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-8, 10-13, 15-18, 20 (renumbering as 1-16 respectively) are allowed.
	
	Claims 1, 6 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the at least one user equipment is scheduled to transmit uplink data on multiple successive uplink subframes via one uplink grant once a channel on one of multiple candidate positions is obtained and a number of granted subframes for the at least one user equipment is explicitly indicated by uplink grant downlink control information, wherein the method further comprises: dynamically indicating an actual delay between the selected downlink subframe and the uplink subframe with downlink control information, the actual delay meeting a requirement of minimum scheduling delay” in combination with other elements as specified in the claim.

Claims 11, 16 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein  the at least one user equipment is scheduled to transmit uplink data on multiple successive uplink subframes via one uplink grant once a channel on one of multiple candidate positions is obtained and a number of granted subframes for the at least one user equipment is explicitly indicated by uplink grant downlink control information, wherein the method further comprises: receiving downlink control information dynamically indicating an actual delay between the downlink subframe and the uplink subframe, the actual delay meeting the requirement of minimum scheduling delay” in combination with other elements as specified in the claim.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473